Judgment unanimously affirmed. Memorandum: County Court properly denied the motion of defendant to suppress his statement to police concerning the location of the gun seized at the arrest scene. After he was arrested and placed in a police vehicle, defendant spontaneously stated that he had a gun and “should have blown his wife away”. In response to that statement, an officer asked defendant where the gun was located. Based on defendant’s response, the police located a fully loaded and operational revolver behind some cedar trees in front of defendant’s house. The hearing record established that a number of children, including defendant’s children, resided in the neighborhood and that the questioning of defendant was justified by concerns for public safety (see, New York v Quarles, 467 US 649; People v Williams, 191 AD2d 526; People v Waiters, 121 AD2d 414, lv denied 68 NY2d 760). (Appeal from Judgment of Jefferson County Court, Clary, J. — Criminal Possession Weapon, 3rd Degree.) Present — Green, J. P., Hayes, Pigott, Jr., Scudder and Calláhan, JJ.